PER CURIAM.
The appellant was tried by a jury on an indictment for rape. He was convicted, and sentenced to imprisonment for a period of ten years. ,On appeal therefrom the defendant contends that certain remarks made in final argument by the prosecutor constituted reversible error. We hold otherwise. Of the several remarks referred to, no objection was made except as to one. None were such as to require reversal regardless of objection. With regard to the remark to which objection was made, the objection was overruled, and we conclude no harmful error resulted. The facts relating to this rape incident need not be detailed. Commission of the crime by the defendant was fully proved. No reversible error having been made to appear the judgment is affirmed.